UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-7075


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CHANEL ELEASE FAISON, a/k/a Chanel Faison Faison,

                   Defendant - Appellant.



                                     No. 16-7112


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

CHANEL ELEASE FAISON, a/k/a Chanel Faison Faison,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:12-cr-00004-RBS-TEM-
2; 4:16-cv-00123-RBS)


Submitted: September 16, 2021                               Decided: October 6, 2021
Before WILKINSON, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frances H. Pratt, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Aidan Taft Grano-Mickelsen,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Chanel Elease Faison seeks to appeal the district

court’s July 7, 2016, order dismissing her 28 U.S.C. § 2255 motion as successive and

unauthorized and its August 12, 2016, order denying relief on her refiled 28 U.S.C. § 2255

motion. We dismiss the appeals.

       Initially, Faison has already received any relief that she could have obtained through

her appeal of the July 7 order, as the district court subsequently considered and ruled on

the merits of her refiled § 2255 motion after we granted prefiling authorization. Thus, as

Faison candidly acknowledges, her appeal of the July 7 order is moot. See Catawba

Riverkeeper Found. v. N.C. Dep’t of Transp., 843 F.3d 583, 588 (4th Cir. 2016) (“A case

becomes moot, and thus deprives federal courts of subject matter jurisdiction, when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome.” (internal quotation marks omitted)).

       The August 12 order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

                                              3
Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

We have independently reviewed the record and conclude that Faison has not made the

requisite showing.

      Accordingly, we deny a certificate of appealability with respect to the August 12

order and dismiss both appeals. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            4